DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 December 2021, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive. The persuasive arguments were arguments directed at how the claimed invention tower and tubular arms (or post-tensioned cables) extend/anchor in the foundation compared to Stark’s disclosure of a cantilevered configuration. Therefore, the rejections under 35 USC 103 have been withdrawn.

Applicant’s arguments, see Remarks, filed 18 December 2021, with respect to the rejection(s) of the claim(s) under 35 USC 112 have been fully considered and are not persuasive. Note that the amendment to claim 47 does not resolve the new matter issues, see rejection below. Furthermore, the claim amendments to other existing claims and newly added claims also introduce new matter issues, see rejections below.

Applicant’s Affidavit/Declaration has been considered. Only portions similar to persuasive arguments discussed above are given weight. Note that applicant has made arguments in the Affidavit/Declaration based on a definition of “foundation” that appears to add the limitation “directly” when discussing the load transfer function of the foundation which is inconsistent with Civil Engineering Dictionary definitions of a foundation. Oxford Reference (A Dictionary of Construction, Surveying and Civil Engineering (2 ed.) 
    PNG
    media_image1.png
    157
    679
    media_image1.png
    Greyscale
	

Nowhere in the definition the word directly or a synonym is used, therefore, the definition used by applicant in the Affidavit/Declaration attaches extra limitations/functions not required by a foundation. As an example, note embodiments of applicant’s invention where a submerged pontoon is defined as the foundation, said submerged pontoon would fail to meet applicant’s definition of a foundation in the Affidavit/Declaration since said submerged pontoon cannot transfer loads directly to the ground.

Election/Restrictions
Independent claim 45 contains allowable subject matter. The restriction requirement between Species, as set forth in the Office action mailed on 19 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 19 March 2021 is withdrawn. Claims 18-22, 27-30, 32, 34-37, 39, 41-44, 48-53 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim or include allowable subject matter. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 15, 18-22, 27-30, 47-51 are objected to because of the following informalities.

Claim 15 recites “said shear wings” and it is recommended to recite “said continuous shear wings” to maintain consistency of claim terminology.

Claim 18 recites “said flat plates” and it is recommended to recite “said radially extended flat plates” to maintain consistency of claim terminology.

Claim 19 recites “reduce bending moments” and it is recommended to recite “reduce the bending moments” to maintain consistency of claim terminology. 
Furthermore, claim 19 recites “said axially loaded tubular arms” (twice) and it is recommended to recite “said plurality of axially loaded tubular arms” to maintain consistency of claim terminology.
Furthermore, claim 19 recites “the blades” and it is recommended to recite “the wind turbine blades” to maintain consistency of claim terminology.

Claim 20 recites “axially loaded tubular arms” (three times) and it is recommended to recite “plurality of axially loaded tubular arms” to maintain consistency of claim terminology.
Claim 21 recites “axially loaded tubular arms” (three times) and it is recommended to recite “plurality of axially loaded tubular arms” to maintain consistency of claim terminology.

Claim 22 recites “axially loaded tubular arms” (three times) and it is recommended to recite “plurality of axially loaded tubular arms” to maintain consistency of claim terminology.

Claim 27 recites “said pontoon” and it is recommended to recite “said submerged pontoon” to maintain consistency of claim terminology.
Furthermore, claim 27 recites “said post-tensioned cables” and “said cables” and it is recommended to recite “said plurality of post-tensioned cables” to maintain consistency of claim terminology.
Furthermore, claim 27 recites “a plurality of post-tensioned cables (40) surrounding said uniform outside diameter non-tapered cylindrical spinal core (12) spaced therefrom, … to provide a tension force in said cables (40) to resist both tension and compression forces imposed thereon and to substantially reduce bending moments as well as to induce a compression force in said uniform outside diameter non-tapered cylindrical spinal core (12) … said spaced rigid brackets (32) and pairs of spaced circular flange plates (18) extending out from said uniform outside diameter non-tapered cylindrical spinal core (12) for anchoring and engaging said cables (40) at spaced levels along a length thereof and for providing a sturdy stage for a climbing crane to facilitate the erection of the uniform outside diameter non-tapered cylindrical spinal core (12), the nacelle (22) and the blades (24)” and these limitations have been already recited in claim 48, therefore, they are duplicated recitations of the same limitations.


Claim 28 recites “said pontoon” (four times) and it is recommended to recite “said submerged pontoon” to maintain consistency of claim terminology.
Furthermore, claim 28 recites “reduce bending moments” and it is recommended to recite “reduce the bending moments” to maintain consistency of claim terminology.
Furthermore, claim 28 recites “axially loaded tubular arms” (five times) and it is recommended to recite “plurality of axially loaded tubular arms” to maintain consistency of claim terminology.
Furthermore, claim 28 recites “the blades” and it is recommended to recite “the wind turbine blades” to maintain consistency of claim terminology.

Claim 29 recites “a pontoon (52” and it is recommended to recite “a pontoon (52)” to close parenthesis.
Furthermore, claim 29 recites “said pontoon” (twice) and it is recommended to recite “said submerged pontoon” to maintain consistency of claim terminology.
Furthermore, claim 29 recites “reduce bending moments” and it is recommended to recite “reduce the bending moments” to maintain consistency of claim terminology. 
Furthermore, claim 29 recites “continuous shear wings” and it is recommended to recite “said continuous shear wings” to maintain consistency of claim terminology.
Furthermore, claim 29 recites “axially loaded tubular arms” (six times) and it is recommended to recite “plurality of axially loaded tubular arms” to maintain consistency of claim terminology.
Furthermore, claim 29 recites “said uniform outside diameter slim non-tapered cylindrical spinal core” and it is recommended to recite “said uniform outside diameter non-tapered cylindrical spinal core” to maintain consistency of claim terminology.

Claim 30 recites “reduce bending moments” and it is recommended to recite “reduce the bending moments” to maintain consistency of claim terminology.
Furthermore, claim 30 recites “shear wings” and it is recommended to recite “said continuous shear wings” to maintain consistency of claim terminology.
Furthermore, claim 30 recites “said shear wings” and it is recommended to recite “said continuous shear wings” to maintain consistency of claim terminology.
Furthermore, claim 30 recites “axially loaded tubular arms” (four times) and it is recommended to recite “plurality of axially loaded tubular arms” to maintain consistency of claim terminology.

Claim 45 recites “and tubular arms” and it is recommended to recite “and said tubular arms” to maintain consistency of claim terminology.

Claim 47 recites “said arms” (twice) and it is recommended to recite “said number of arms” to maintain consistency of claim terminology.

Claim 48 recites “said cables” (twice) and it is recommended to recite “said plurality of post-tensioned cables” to maintain consistency of claim terminology.
Furthermore, claim 48 recites “the blades” and it is recommended to recite “the wind turbine blades” to maintain consistency of claim terminology.

Claim 49 recites “said cables” and it is recommended to recite “said plurality of post-tensioned cables” to maintain consistency of claim terminology.

Claim 50 recites “said cables” and it is recommended to recite “said plurality of post-tensioned cables” to maintain consistency of claim terminology.

Claim 51 recites “said cables” and it is recommended to recite “said plurality of post-tensioned cables” to maintain consistency of claim terminology.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-22, 27-32, 34-39, 41-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
claims 45, 47 and 48 recite “common multi-use foundation” and said limitation is not supported by the original disclosure. The written specification makes no mention of a common multi-use foundation and the applicant has not demonstrated having possession of said common multi-use foundation at the time the application was filed. All dependent claims also recite the limitation or include it by way of dependency.

Claim 45 recites “said uniform outside diameter non-tapered cylindrical spinal core carrying all needed utility lines from said nacelle and providing uninterrupted and protected access inside said spinal core from the ground to said nacelle;” the original disclosure does not provide support to the limitation providing uninterrupted access inside said spinal core from the ground to said nacelle.

Claim 47 is directed to a “method of providing a wind turbine tower which can reach heights … extending the height the height of a non-tapered cylindrical spinal core of said tower without changing an outside diameter thereof …” but the originally filed disclosure does not support said method and step limitations. As an example the word “reach” was not found to be disclosed in the context of increasing a height, the word “extending” was not found at all and the variation “extend” was not found to be disclosed in the context of extending a height. Therefore, the method claim and associated step limitations in claim 47 contain new matter.
Furthermore, claim 47 recites “running all needed utility lines through said non-tapered cylindrical spinal core from said nacelle and providing uninterrupted and protected access inside said spinal core from the ground to said nacelle” the original disclosure does not provide support to the limitation providing uninterrupted access inside said spinal core from the ground to said nacelle.
claim 47 recites “said arms selected from the group consisting of tubular arms or post-tensioned cables” and the original disclosure provides no support to arms being post-tensioned cables, these are disclosed as completely different structural elements.

Claim 48 recites “said uniform outside diameter non-tapered cylindrical spinal core carrying all needed utility lines from said nacelle and providing uninterrupted and protected access inside said spinal core from the ground to said nacelle;” the original disclosure does not provide support to the limitation providing uninterrupted access inside said spinal core from the ground to said nacelle.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-22, 27-32, 34-39, 41-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 45 recites “said reduced profile wind turbine tower having a common multi-use foundation adapted to be either mounted in ground (20, 42, 46) or immersed in water … said uniform outside diameter non-tapered cylindrical spinal core carrying all needed utility lines from said nacelle and providing uninterrupted and protected access inside said spinal core from the ground to said nacelle;” it is not clear if/when the foundation is immersed in water how the spinal core provides inside access from the ground to said nacelle. 
Claims 15-22, 28-32, 35-39, 42-44 and 46 depend from claim 45 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 19 recites the term “sturdy” which is a relative term which renders the claim indefinite. The term “sturdy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification and/or amendment is respectfully requested.

Claim 28 recites the term “sturdy” which is a relative term which renders the claim indefinite. The term “sturdy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Clarification and/or amendment is respectfully requested.

Claim 47 recites the terms “powerful” and “high” which are relative terms which render the claim indefinite. The terms “powerful” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 48 recites “a common multi-use foundation adapted to be either mounted in ground (20, 42, 46) or immersed in water … said uniform outside diameter non-tapered cylindrical spinal core carrying all needed utility lines from said nacelle and providing uninterrupted and protected access inside said spinal core from the ground to said nacelle;” it is not clear if/when the foundation is immersed in water how the spinal core provides inside access from the ground to said nacelle.
 Furthermore, claim 48 recites the term “sturdy” which is a relative term which renders the claim indefinite. The term “sturdy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 27, 34, 41 and 49-53 depend from claim 48 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745